DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 05/20/2021.  Claims 1-6 and 8-23 are pending.  Claims 1, 11, and 17 have been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 8-10 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Cullen et al., U.S. Patent Application Publication 20150367931 A1 (hereinafter called Cullen and it is noted that this reference is listed on the IDS filed 07/26/2019).
Regarding claim 1, Cullen teaches a floor (See e.g., FIG. 1 element 10) of an aircraft (See e.g., TITLE; ¶ [0002]. “… aircraft interior flooring systems.”), the floor comprising:
a floor beam (See e.g., FIG. 1 element 14);
a seat track (See e.g., FIGS. 1 & 11B element 16) having a first edge and a second edge (See e.g., annotated FIG. 11B herein below), a distance between the first edge and the second edge (See e.g., annotated FIG. 11B herein below) corresponding to an entire width of the seat track (See e.g., annotated FIG. 11B herein below);
(See e.g., FIG. 1; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap, FIG. 11B element 412A) coupled to the seat track, the cap disposed over the seat track and the floor beam (See e.g., FIG. 1, which illustrates, e.g., elements 32, 412A, or 412B, i.e., the cap disposed over elements 16, i.e., the seat track and 14, e.g., the floor beam), the cap (See e.g., FIG. 11B element 412A; ¶ [0064]) including an opening defined in a surface of the cap (See e.g., annotated FIG. 11B herein below), the surface extending over the first edge and the second edge of the seat track (See e.g., annotated FIG. 11B herein below, where the far left surface of cap 412A extends over the 1st and 2nd edges of the seat track 16, and as shown in the annotation, each annotated edge encompasses the top horizontal edge and corresponding “vertical leg” of the seat track), the seat track coupled to the cap via a fastener (See e.g., annotated FIG. 11B herein below) extending through the opening and the seat track (See e.g., annotated FIG. 11B herein below); and
a floor panel (See e.g., FIG. 1 element 20) aligned with the cap (See e.g., FIG. 1, which illustrates, e.g., element 20, i.e., a floor panel aligned with element 32, i.e., the cap).
Regarding claim 2, Cullen teaches wherein the cap is perpendicular to the seat track (See e.g., FIG. 1 elements 32, i.e., the cap & 16, i.e., the seat track, as illustrated are perpendicular to one another).

    PNG
    media_image1.png
    879
    1291
    media_image1.png
    Greyscale


Regarding claim 3, Cullen teaches wherein the cap is disposed along a length of the floor beam (See e.g., FIG. 1 elements 32, i.e., the cap & 14, i.e., the floor beam, as illustrated 32 is disposed along a length of 14).
Regarding claim 5, Cullen teaches wherein the cap (See e.g., FIG. 10 element 32) includes a groove (See e.g., FIG. 10, where, in the foreground, the illustrated space/gap/slot formed between the upper and lower surfaces of the wider portion of element 32 teaches a groove) defined in an edge of the cap (See e.g., FIG. 10, wherein the space/gap/slot extends to the edge of 32 at element 16 teaches defined in an edge of the cap), the groove aligned with a portion of seat track (See e.g., FIG 10, where the illustrated connection of the space/gap/slot of 32 and 16, i.e., the seat track teaches the groove aligned with the portion of the seat track)
Regarding claim 8, Cullen teaches wherein the cap (See e.g., FIG. 1 element 40) and the floor panel (See e.g., FIG. 1 element 20) form a first floor level (See e.g., FIG. 1 elements 40 & 20) and the floor beam (See e.g., FIG. 1 element 14) and the seat track (See e.g., FIG. 1 element 16) form a second floor level (See e.g., FIG. 1 elements 14 & 16).
Regarding claim 9, Cullen teaches wherein the cap includes a fitting disposed therein (See e.g., FIGS. 3A-3B &4 element 74; ¶ [0041], “… intercostal may include … an interface fitting 74.”), the fitting to enable a roller tray to be coupled to the floor.
Regarding claim 10, Cullen teaches wherein the seat track is a first seat track (See e.g., FIG. 2 left-most (upper) element 16) and the floor further includes a second seat track (See e.g., FIG. 2 right-most (lower) element 16) and the cap (See e.g., FIG. 2 element 22) includes a flange (See e.g., FIG. 2 element 46), the flange disposed between the first seat track and the second seat track (See e.g., FIG. 2 elements 46 and both 16’s).


Claim(s) 17-19 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Grether et al., U.S. Patent Application Publication 20050224648 A1 (hereinafter called Grether and it is noted that this reference is listed on the IDS filed 10/25/2019).
Regarding claim 17, Grether teaches a method comprising:
removing a first floor panel of a floor of an aircraft (See e.g., ¶s [0028] & [0047], “… adaptable payload apparatus and methods in accordance with the present invention may advantageously allow payloads to be positioned and repositioned with greater flexibility, … the payload support, a payload fastening system, and a support fastening system may be part of the adaptable payload assembly and can move with the adaptable payload assembly to a desired new location.”);
(See e.g., FIGS. 8 & 9 element 430) to a portion of a seat track (See e.g., FIGS. 8 & 9 element 410) of the floor via a fastener (See e.g., FIG. 8 element 442) extending through an opening defined in a surface of the cap (See e.g., annotated FIG. 8 herein below, where the hole shown in which element 442 is inserted for fastening teaches an opening defined in a surface of the cap) and an opening in the seat track (See e.g., FIG. 8 element 414), the portion of the seat track defined between a first edge (See e.g., annotated FIGS. 8 & 9 herein below) of the seat track and a second edge (See e.g., annotated FIGS. 8 & 9 herein below) of the seat track, a distance between the first edge and the second edge defining a maximum width of the seat track (See e.g., annotated FIGS. 8 & 9 herein below, where each edge encompasses both top and bottom horizontal edges and the corresponding vertical portion of the seat track, which includes the entire width of the seat track), the surface of the cap extending over the first edge and the second edge (See e.g., annotated FIG. 9 herein below); and
aligning a second floor panel with the cap (See e.g., FIGS. 3 & 4; ¶s [0029], “… the support structure 100 includes a plurality of floor panels 105, and a plurality of elongated floor supports 102 disposed beneath the floor panels 105 and extending longitudinally along the cabin of the aircraft.”  Where the disclosure of FIG. 3 is used to illustrate that it is inherent that multiple floor panels are used in the assembly of a floor assembly, and that the single representation in FIG. 4 of the multiple parts is included to show detail as is shown in FIGS. 8 & 9, which would follow suit to the teaching of multiple floor panels having like assembly of that shown in FIGS. 8 & 9), the second floor panel to be disposed over the seat track (See e.g., FIGS. 3, 4, 8, & 9 as discussed hereinabove).
Regarding claim 18, Grether teaches further including coupling the cap to a floor beam of the floor (See e.g. FIG. 8 element 432)
Regarding claim 19, Grether teaches further including coupling a cargo fitting to the cap (See e.g. FIG. 8 element 440).

    PNG
    media_image2.png
    710
    786
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim(s) 11-16, 22, and 23 is/are rejected under 35 USC § 103 as being unpatentable over Cullen, and further in view of Ozaki et al., U.S. Patent Application Publication 2021/0107657 A1 (hereinafter called Ozaki).
Regarding claim 11, Cullen teaches a floor (See e.g., FIG. 1 element 10) comprising:
a floor beam (See e.g., FIG. 1 element 14);
a seat track (See e.g., FIGS. 1 & 11B element 16) coupled to the floor beam (See e.g., FIG. 1 elements 16 & 14 as illustrated in the lower foreground of FIG. 1); and
a cap coupled to at least a portion of the seat track (See e.g., FIG. 1; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap, FIG. 11B element 412A) and at least a portion of the floor beam (See e.g., FIG. 1 elements 16, 14, & 412A), the cap disposed over the floor beam and the seat track (See e.g., FIG. 1 element 412A, 14, & 16), … the at least the portion of the seat track coupled to the cap via a fastener (See e.g., annotated FIG. 11B hereinabove) extending through the surface of the cap and the at least the portion of the seat track (See e.g., annotated FIG. 11B hereinabove).
But Cullen does not teach a surface of the cap spanning an entire width of the seat track.
However, Ozaki teaches a surface of the cap spanning an entire width of the seat track (See e.g., FIG. 10 elements 270 & 280, where 270 teaches the cap, 280 teaches the seat track, and the surface of 270 spans the entire width of 280, and the references in their entirety teach the instant claim limitation).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Cullen and Ozaki before him, before the effective filing date of the claimed invention, to provide the floor of the aircraft of Cullen with a surface of the cap spanning an entire width of the seat track, as taught by Ozaki. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a seat unit and a lower structure thereof that are not restricted in their positional relationship with the seat track provided in advance on the airframe, as disclosed in Ozaki (See e.g., Ozaki ¶ [0007]).
Regarding claim 12, Cullen, as modified by Ozaki in the rejection of claim 11 hereinabove, further teaches further including a floor panel (Cullen See e.g., FIG. 1 element 20), the floor panel and the cap (Cullen See e.g., FIG. 1 element 32) to form a surface of the floor (Cullen See e.g., FIG. 1 elements 32 & 20, together form the surface of the floor)
Regarding claim 13, Cullen, as modified by Ozaki in the rejection of claim 11 hereinabove, further teaches wherein the cap includes a cavity defined therein (Cullen See e.g., FIG. 3E element 68; ¶s [0038] & [0039], “… intercostal illustrated in FIGS. 1 through 10 include a pair of L-shaped stiffeners 48, in other embodiments, stiffeners may have different shapes (i.e., I-shaped, hat-shaped, Z-shaped, etc.). … the stiffeners 48 are spaced apart with respect to the vertical axis 64 and are a mirror image of one another with respect to the vertical axis 64 to define a reinforcement member cavity 68.”), the cavity to receive a fitting (Cullen See e.g., FIG. 3F elements 68 & 70; ¶s [0038] & [0039], “… the reinforcement member cavity 68 is configured to receive therein a reinforcement member 70. … FIG. 3E partially illustrates a reinforcement member 70 which has a substantially I-shaped cross-section. … a top flange of the reinforcement member 70 is sized and shaped to be received in the reinforcement member cavity 68.”).
Regarding claim 14, Cullen, as modified by Ozaki in the rejection of claim 13 hereinabove, further teaches wherein the fitting is removably couplable to the cap (Cullen See e.g., FIG. 3F elements 68 & 70; ¶s [0038] & [0039], “… the stiffeners 48 are selectively and optimally spaced apart with respect to the vertical axis 64 to provide structural rigidity and avoid interference, and form the reinforcement member cavity 68 to optionally include additional reinforcement members 70.”).
Regarding claim 15, Cullen, as modified by Ozaki in the rejection in claim 11 hereinabove, further teaches wherein the cap and the floor beam extend laterally relative to a fuselage of an aircraft (Cullen See e.g., FIGS. 1 & 2; ¶s [0034] & [0035], “The aircraft flooring system 10 includes a plurality of spaced apart floor beams 14 extending laterally with respect to an aircraft fuselage …”  And, the intercostals, i.e., caps illustrated in parallel to the floor beams teach that they too extend laterally relative to a fuselage of an aircraft).
Regarding claim 16, Cullen, as modified by Ozaki in the rejection of claim 11 hereinabove, further teaches wherein the cap (Cullen See e.g., FIGS. 1 & 11B element 412A) is coupled to the floor beam via a coupler (Cullen See e.g., FIGS. 1 & 11B element 414 as annotated in annotated FIG. 11B hereinabove), the coupler disposed between the cap and the floor beam (Cullen See e.g., annotated FIG. 11B hereinabove, where the portion of the annotated coupler shown located between the cap 412A, and the annotated unlabeled floor beam teach the coupler disposed between the cap and the floor beam).
Regarding claim 22, Cullen, as modified by Ozaki in the rejection of claim 11 hereinabove, further teaches wherein the seat track is a first seat track (Cullen See e.g., annotated FIG. 1 herein below; FIG. 11B element 16 located on the left hand side) and further including a second seat track spaced apart from the first seat track (Cullen See e.g., annotated FIG. 1 herein below; FIG. 11B element 16 located on the right hand side), the surface of the cap spanning an entire width of the second seat track (Ozaki See e.g., FIG. 10 elements 270 & 280, where 270 teaches the cap, 280 teaches the seat track, and the surface of 270 spans the entire width of 280, and the references in their entirety teach the instant claim limitation).
Regarding claim 23, Cullen, as modified by Ozaki in the rejection of claim 22 hereinabove, further teaches further including a third seat track spaced from the first seat track (See e.g., Cullen annotated FIG. 1 herein below), the first seat track disposed between the second seat track and the third seat track (Cullen See e.g., annotated FIG. 1 herein below), the surface of the cap spanning an entire width of the third seat track (Ozaki See e.g., FIG. 10 elements 270 & 280, where 270 teaches the cap, 280 teaches the seat track, and the surface of 270 spans the entire width of 280, and the references in their entirety teach the instant claim limitation).

    PNG
    media_image3.png
    795
    1266
    media_image3.png
    Greyscale


Claim 4 is/are rejected under 35 USC § 103 as being unpatentable over Cullen, and further in view of Pompei et al., U.S. Patent 5,083,727 A (hereinafter called Pompei).
Regarding claim 4, Cullen teaches the cap (See e.g., FIG. 1; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap, FIG. 11B element 412A), but Cullen does not teach that the cap is perpendicular to the floor beam.
However, Pompei teaches the cap is perpendicular to the floor beam (See e.g., FIG. 5a element 76-intercostal, where 74 is the floor beam and 76 is perpendicular to 74).
It would have been obvious to one of ordinary skill in the art, having the art of Cullen and Pompei before him, before the effective filing date of the claimed invention, to include in the .


Claims 6 and 21 is/are rejected under 35 USC § 103 as being unpatentable over Cullen, and further in view of Emsters et al., U.S. Patent 6,302,358 B1 (hereinafter called Emsters).
Regarding claim 6, Cullen teaches the surface of the cap is a first surface (See e.g., FIGS. 1 & 11B; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap and the tops (i.e., upper/topside surfaces) of the intercostals teach the surface of the cap is a first surface), the cap having a second surface (See e.g., FIGS. 1 & 11B; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap and the bottoms (i.e., lower/underside surfaces) of the intercostals teach the cap having a second surface), the second surface opposite the first surface (See e.g. the descriptions provided immediately herein before, where the top surfaces are opposite the bottom surfaces) 
But, Cullen does not teach further including a floor beam coupler having a first end and a second end opposite the first end, the first end coupled to the second surface of the cap and the second end coupled to a portion of the floor beam.
(See e.g., FIG. 9 element 24) having a first end (See e.g., FIG. 9 element 24, the top (i.e., upper/topside) surface) and a second end opposite the first end (See e.g., FIG. 9 element 24, the bottom (i.e., lower/underside) surface), the first end coupled to the second surface of the cap (See e.g., FIG. 9 element 24, where the top (i.e., upper/topside) surface coupled to the bottom (i.e., lower/underside) surface of element 8, which is equivalent to the cap recited in the prior art of Cullen, teaches the first end coupled to the second surface of the cap) and the second end coupled to a portion of the floor beam (See e.g., FIG. 9 elements 8-floor beam & 24, where the bottom (i.e., lower/underside) surface of element 24 coupled to the top (i.e., upper/topside) surface portion of element 38 that it is touching teaches the second end coupled to a portion of the floor beam).
It would have been obvious to one of ordinary skill in the art, having the art of Cullen and Emsters before him, before the effective filing date of the claimed invention, to include in the invention of Cullen a floor beam coupler having a first end and a second end opposite the first end, the first end coupled to the second surface of the cap and the second end coupled to a portion of the floor beam, as taught in the prior art of Emsters to achieve the predictable result of quickly and easily converting an aircraft floor between passenger and cargo floor compartments to readily and easily provide the floorplate combinations with the matching weight advantage required for transport during conversion.
Regarding claim 21, Cullen, as modified by Emsters in the rejection of claim 6 hereinabove, teaches wherein the portion of the floor beam includes a surface of the floor beam facing the second surface of the cap (Emsters See e.g., FIG. 9 elements 8-floor beam & 24, where the top surface (i.e., upper/topside) element 38 is facing the bottom surface (i.e., the portion of the floor beam includes a surface of the floor beam facing the second surface of the cap).


Claim 20 is/are rejected under 35 USC § 103 as being unpatentable over Grether.
Regarding claim 20, Grether does not teach aligning a groove defined in the cap with the seat track in the embodiment recited to teach the claimed invention of claim 17.
However, Grether teaches further including aligning a groove defined in the cap with the seat track in a different embodiment (See e.g., FIG. 13, where the connection of elements 620, i.e., the cap, and 632, i.e., the seat track illustrates a groove).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include aligning a groove defined in the cap with the seat track, as taught in this embodiment of Grether in the recited embodiment to achieve the predictable result of providing adaptable payload assemblies that include a payload fastening system, the payload support, and a support fastening system that move with the payload assembly provide significant advantages in weight, design, manufacture, and installation of, because duplication of the structures is reduced or eliminated when the payload assembly is repositioned on the support structure (See e.g., Grether ¶ [0035]).

Response to Arguments
Applicant’s arguments filed 05/20/2021, pertaining to claims 11-16, 22, and 23, have been fully considered but are moot due to new grounds of rejections necessitated by amendment.
Although new grounds of rejections have been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Cullen and Grether, will continue to be used to meet several of the claimed limitations.
On pages 7-9 of the REMARKS, regarding claim 1, Applicant argues “Rather, as shown below in the Applicant’s annotated version of FIG. 11B of  Cullen et al., {NOTE: Examiner did not reproduce said figure in this rebuttal} the intercoastal 412A (the alleged cap of claim 1) does not extend over a first edge and a second edge of the seat track 16, where a distance between the first edge and the second edge of the seat track defines an entire width of the seat track, … Therefore Cullen et al. do not teach or suggest a seat track having a first edge and a second edge, a distance between the first edge and the second edge corresponding to an entire width of the seat track, and a cap coupled to the seat track, a surface of the cap extending over the first edge and the second edge of the seat track.”  Examiner respectfully disagrees.  Examiner re-mapped the edges of the seat track as indicated in the annotated figures hereinabove in the instant Office Action.  It is now clearly seen that the surface of the cap extends over a first edge and a second edge of the seat track, as each entire edge now includes the horizontal and vertical section of the outer portions of the track seat as set forth in the rejection of claim 1 hereinabove in the instant Office Action.
More importantly, the claim only requires “the surface extending over the first edge and the second edge of the seat track,” which does not require the entire width of the seat track, as implied in Applicant’s argument.  The surface of the cap is not linked with the “distance … corresponding to an entire
On pages 9-10 of the REMARKS, Applicant similarly argues the same arguments against Grether et al., as argued against Cullen et al.  Examiner respectfully disagrees because Grether et al., was not relied upon to reject claim 1.
However, for the same reasons set forth against Cullen et al., hereinabove, Examiner similarly rebuts Applicant’s arguments against claim 17 regarding the Grether reference for similarly argued limitations.  And, Examiner notes that, Examiner also re-mapped the edges of the seat track in Grether as indicated in the annotated figures hereinabove in the instant Office Action to encompass a distance between the first edge and the second edge defining a maximum width of the seat track of Grether as set forth in the rejection of claim 17 hereinabove in the instant Office Action.
Consequently, claims 1-6 and 8-23 are rejected as set forth hereinabove in the rejections of the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/TERRI L FILOSI/Examiner, Art Unit 364422 May 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644